Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.  Claims 1, 14, 20, and 27 are amended. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/12/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.  With respect to claims 1 and 6, applicant argues “However, determining a QCL relationship of a reference signal (e.g., TRS) does not teach or suggest ‘selecting a reference signal subset of the plurality of reference signals, wherein each reference signal in the reference signal subset has a quasi co-location relationship with at least one synchronization signal block of the subset of the plurality of synchronization signal blocks,’ as recited in amended independent claim 1” (see applicant’s remarks pgs. 11-15).   Examiner respectfully disagrees with applicant’s argument.  Paragraph ¶ [121] of Davydov shows an example where plurality of reference signals from an access node.  Davydov further determines, based on the decoded RSs, first beam quality for each of a predefined subset of beams among the plurality of beams; determine second beam quality for the predefined subset of beams based on all of the first beam quality.  In response to the second beam quality being below a predetermined threshold, 
identifies one or more beam indexes for one or more Synchronization Signal (SS) blocks.  Therefore, the combination of Stephen in view of Davydov does read upon applicant’s claimed feature where each reference signal in the reference signal subset has a quasi co-location relationship with at least one synchronization signal block of the subset of the plurality of synchronization signal blocks. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/032853 A1 by Stephen et al, in view of by WO 2019/047945 A1 by Davydov et al (hereafter referred to as Davydov).

Regarding claim 1, Stephen teaches a method for wireless communications by a user equipment (UE) (see at least Fig. 1A and ¶ 49), comprising:
receiving, from a base station, control signaling that configures the UE to monitor a plurality of synchronization signal blocks and a plurality of reference signals (¶ 153 “The source gNB configures the UE measurement procedures an the UE reports according to the measurement configuration.”  ¶ 270, “Either an SS Block ID or a CSI-RS Configuration ID parameter is required to be present.  It is also possible for both parameters to be present.  If the CSI-RS Configuration ID parameter is present, a PRACH configuration associated with the CSI-RS configuration may also be present.”);
selecting a subset of the plurality of synchronization signal blocks based at least in part on measuring a first signal metric for each synchronization signal block of the plurality of synchronization signal blocks (¶ 177, “UE can indicate the SS block identifier … of x best beams where x is configurable in measurement reports triggered by the events on SS block.”; ¶ 182, “For SS based events, the UE report the beams in the order of quality.”; ¶ 194, “Beam measurements (based on NR-SS and CSI-RS) can be included in the measurement report and can be configured by the network”; ¶ 264, “First the UE selects the x SS based best beams as per the procedure described ;
selecting a reference signal subset of the plurality of reference signals that correspond to the subset of the plurality of synchronization signal blocks (¶ 184, “for CSI-RS based events, the UE report the beams in the order of quality.”; ¶ 265, “The UE then selects as the up to ‘y’ best CSI-RS based beams to report, the CSI-RS based beams that correspond to the up to x best SS based best beams i.e. the up to y CSI-RS based beams, which are narrow beams of the selected best SS based beams.”); and
communicating a data transmission with the base station (¶ 288, “the UE should perform random access procedure by selecting a RACH resource from the configured common RACH resources.”) using a first beam selected based at least in part on measuring a second signal metric for each reference signal in the reference signal subset (¶ 184, “for CSI-RS based events, the UE report the beams in the order of quality.”).
Stephen does not specifically teach where each reference signal in the reference signal subset has a quasi co-location relationship with at least one synchronization signal block of the subset of the plurality of synchronization signal blocks.
In the same field of endeavor, Davydov teaches where each reference signal in the reference signal subset has a quasi co-location relationship with at least one synchronization signal block of the subset of the plurality of synchronization signal blocks (see at least Fig. 8 and ¶ [72]-[74]).


Regarding claim 2, Stephen in view of Davydov teaches the method of claim 1.  In addition, Stephen teaches further comprising: transmitting a measurement report indicating the reference signal subset and at least one corresponding second signal metric (see at least ¶ 176; “In NR, as in LTE, it should be possible to include cell quality (e.g. RSRP and/or RSRQ) in the measurement report.”); and receiving a beam command instructing the UE to use the first beam for communication with the base station based at least in part on the measurement report (¶¶ 176-177; “UE can indicate the SS block identifier (terminology to be confirmed by RAN I LS) of x best beams where x is configurable in measurement reports triggered by the events on SS block.”).

Regarding claim 3, Stephen in view of Davydov teaches the method of claim 1.  In addition, Stephen teaches wherein receiving the control signaling comprises: receiving the control signaling that configures the UE to monitor the plurality of synchronization signal blocks corresponding to a first set of beams having a first beam width and the plurality of reference signals corresponding to a second set of beams having a second beam width that is narrower than the first beam width (Fig. 15 and ¶ 320; an NR deployment describes where SS block transmissions (SSBs) .

Regarding claim 4, Stephen in view of Davydov teaches the method of claim 3.  
In the obvious combination, Davydov teaches receiving a message that indicates a quasi co-location relationship between each beam of the second set of beams and a respective beam of the first set of beams (see at least ¶¶ 5 and 91-93).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 5, Stephen in view of Davydov teaches the method of claim 3.  In addition, Stephen teaches wherein selecting the subset of the plurality of synchronization signal blocks comprises: selecting the subset of the plurality of synchronization signal blocks that corresponds to a subset of the first set of beams (¶ 177, “UE can indicate the SS block identifier … of x best beams where x is configurable in measurement reports triggered by the events on SS block.”; ¶ 182, “For SS based events, the UE report the beams in the order of quality.”).

Regarding claim 6, Stephen in view of Davydov teaches the method of claim 5. 
In the obvious combination, Davydov teaches wherein selecting the reference signal subset comprises: selecting the reference signal subset of the plurality of reference signals that corresponds to a subset of the second set of beams, wherein each beam of the subset of the second set of beams has a quasi co-location relationship with a beam of the subset of the first set of beams (see at least Fig. 4A, 4C, and ¶ 91).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 7, Stephen in view of Davydov teaches the method of claim 1.  In addition, Stephen discloses wherein selecting the subset of the plurality of synchronization signal blocks comprises: selecting a first subset of the plurality of synchronization signal blocks on a first component carrier and a second subset of the plurality of synchronization signal blocks on a second component carrier (see at least ¶ 47).

Regarding claim 8, Stephen in view of Davydov teaches the method of claim 1.  In addition, Stephen teaches wherein selecting the subset of the plurality of synchronization signal blocks comprises: selecting the subset of the plurality of synchronization signal blocks across one or more component carriers (see at least ¶ 47).

Regarding claim 9, Stephen in view of Davydov teaches the method of claim 1.  
In the obvious combination, Davydov teaches selecting a second subset of the plurality of synchronization signal blocks based at least in part on generating an updated measurement of the first signal metric for each synchronization signal block of the plurality of synchronization signal blocks (see at least Fig. 5 and ¶ 56-57);
selecting a second reference signal subset of the plurality of reference signals that correspond to the second subset of the plurality of synchronization signal blocks (see at least Fig. 5 and ¶ 56-57); and
communicating a second data transmission with the base station using a second beam selected based at least in part on generating an updated measurement of the second signal metric for each reference signal in the second reference signal subset (see at least Fig. 5 and ¶ 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 10, Stephen in view of Davydov teaches the method of claim 9.  In the obvious combination, Davydov teaches wherein the first beam is different than the second beam (see at least Fig. 5 and ¶ 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 11, Stephen in view of Davydov teaches the method of claim 1.  In addition, Stephen teaches wherein the first signal metric is a reference signal receive power (RSRP) metric, a signal to interference plus noise ratio (SINR), a signal to noise ratio (SNR), a channel statistic, a second order channel statistic, or any combination thereof (¶ 176 RSRP is the metric for cell quality).

Regarding claim 12, Stephen in view of Davydov teaches the method of claim 1.  In addition, Stephen teaches wherein the second signal metric is a reference signal receive power (RSRP) metric, a signal to interference plus noise ratio (SINR), a signal to noise ratio (SNR), a channel statistic, a second order channel statistic, or any combination thereof (¶ 176 RSRP is the metric for cell quality).

Regarding claim 13, Stephen in view of Davydov teaches the method of claim 1.  In addition, Stephen teaches wherein the plurality of reference signals are channel state information reference signals (¶ 184 CSI-RS as the reference signals).

Regarding claim 14, Stephen teaches a method for wireless communications by a base station, comprising:
transmitting control signaling that configures a user equipment (UE) to
monitor a plurality of synchronization signal blocks and a plurality of reference signals (¶ 153 “The source gNB configures the UE measurement procedures and the UE reports according to the measurement configuration.”  ¶ 270, “Either an SS Block ID or a CSI-RS Configuration ID parameter is required to be present.  It is also possible for both parameters to be present.  If the CSI-RS Configuration ID parameter is present, a PRACH configuration associated with the CSI-RS configuration may also be present.”), the plurality of synchronization signal blocks corresponding to a first set of beams having a first beam width and the plurality of reference signals corresponding to a second set of beams having a second beam width that is narrower than the first beam width (Fig. 15 and ¶ 320; an NR deployment describes where SS block transmissions (SSBs) are associated with wide beams and CSI-RS transmissions are associated with narrow beams);
transmitting a plurality of synchronization signals within the plurality of synchronization signal blocks and the plurality of reference signals (¶ 153 “The source gNB configures the UE measurement procedures an the UE reports according to the measurement configuration.”  ¶ 270, “Either an SS Block ID or a CSI-RS Configuration ID parameter is required to be present.  It is also possible for both parameters to be present.  If the CSI-RS Configuration ID parameter is present, a PRACH configuration associated with the CSI-RS configuration may also be present.”);
receiving a measurement report indicating a reference signal subset of the plurality of reference signals and at least one corresponding signal metric (see at least ¶ 176; “In NR, as in LTE, it should be possible to include cell quality (e.g. RSRP and/or RSRQ) in the measurement report.”);
transmitting a beam command instructing the UE to use a first beam of the second set of beams for communication with the base station based at least in part on the measurement report (¶ 177, “UE can indicate the SS block identifier … of x best beams where x is configurable in measurement reports triggered by the events on SS block.”; ¶ 182, “For SS based events, the UE report the beams in the order of quality.”); and
communicating a data transmission with the UE using the first beam (¶ 288, “the UE should perform random access procedure by selecting a RACH resource from the configured common RACH resources.”).
Stephen does not specifically teach wherein each reference signal in the reference signal subset has a quasi co-location relationship with at least one synchronization signal block of the subset of the plurality of synchronization signal blocks.
In the same field of endeavor, Davydov teaches wherein each reference signal in the reference signal subset has a quasi co-location relationship with at least one synchronization signal block of the subset of the plurality of synchronization signal blocks (see at least Fig. 8 and ¶ [72]-[74]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 15, Stephens in view of Davydov teaches the method of claim 14.  In the obvious combination, Davydov teaches transmitting a message that indicates a quasi co-location relationship between each beam of the second set of beams and a respective beam of the first set of beams (see at least ¶¶ 5 and 91-93).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 16, Stephen in view of Davydov teaches the method of claim 14.	In the obvious combination, Davydov teaches transmitting a second plurality of synchronization signals within the plurality of synchronization signal blocks and a second plurality of reference signals (see at least Fig. 5 and ¶ 56-57);
receiving a measurement report indicating a second reference signal subset of the plurality of reference signals and at least one corresponding signal metric (see at least Fig. 5 and ¶ 56-57);
transmitting a beam command instructing the UE to use a second beam of the second set of beams for communication with the base station based at least in part on the measurement report (see at least Fig. 5 and ¶ 56-57); and
communicating a second data transmission with the UE using the second
beam (see at least Fig. 5 and ¶ 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 17, Stephen in view of Davydov teaches the method of claim 16.  In the obvious combination, Davydov teaches wherein the first beam is different than the second beam (see at least Fig. 5 and ¶ 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 18, Stephen in view of Davydov teaches the method of claim 14.  In addition, Stephen teaches wherein the at least one corresponding metric is a reference signal receive power (RSRP) metric, a signal to interference plus noise ratio (SINR), a signal to noise ratio (SNR), a channel statistic, a second order channel statistic, or any combination thereof (¶ 176 RSRP is the metric for cell quality).

Regarding claim 19, Stephen in view of Davydov teaches the method of claim 14.  In addition, Stephen teaches wherein the plurality of reference signals are channel state information reference signals (¶ 184 CSI-RS as the reference signals).

Regarding claim 20, Stephen teaches an apparatus for wireless communications by a user equipment (UE), comprising:
a processor (Fig. 1B (118)), memory coupled with the processor (Fig. 1B (130, 132)); and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a base station, control signaling that configures the UE to monitor a plurality of synchronization signal blocks and a plurality of reference signals (¶ 153 “The source gNB configures the UE measurement procedures an the UE reports according to the measurement configuration.”  ¶ 270, “Either an SS Block ID ;
select a subset of the plurality of synchronization signal blocks based at least in part on measuring a first signal metric for each synchronization signal block of the plurality of synchronization signal blocks (¶ 177, “UE can indicate the SS block identifier … of x best beams where x is configurable in measurement reports triggered by the events on SS block.”; ¶ 182, “For SS based events, the UE report the beams in the order of quality.”; ¶ 194, “Beam measurements (based on NR-SS and CSI-RS) can be included in the measurement report and can be configured by the network”; ¶ 264, “First the UE selects the x SS based best beams as per the procedure described above.  The parameter x may be the configured number of SS based best beams to be included in the measurement reports”);
select a reference signal subset of the plurality of reference signals that correspond to the subset of the plurality of synchronization signal blocks (¶ 184, “for CSI-RS based events, the UE report the beams in the order of quality.”; ¶ 265, “The UE then selects as the up to ‘y’ best CSI-RS based beams to report, the CSI-RS based beams that correspond to the up to x best SS based best beams i.e. the up to y CSI-RS based beams, which are narrow beams of the selected best SS based beams.”); and
communicate a data transmission with the base station (¶ 288, “the UE should perform random access procedure by selecting a RACH resource from the configured common RACH resources.”) using a first beam selected based at least in part on measuring a second signal metric for each reference signal in the reference signal subset (¶ 184, “for CSI-RS based events, the UE report the beams in the order of quality.”).
Stephen does not specifically teach wherein each reference signal in the reference signal subset has a quasi co-location relationship with at least one synchronization signal block of the subset of the plurality of synchronization signal blocks.
In the same field of endeavor, Davydov teaches wherein each reference signal in the reference signal subset has a quasi co-location relationship with at least one synchronization signal block of the subset of the plurality of synchronization signal blocks (see at least Fig. 8 and ¶ [72]-[74]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 21, Stephen in view of Davydov teaches the apparatus of claim 20.  In addition, Stephen teaches wherein the instructions are further executable by the processor to cause the apparatus to:
transmit a measurement report indicating the reference signal subset and at least one corresponding second signal metric (see at least ¶ 176; “In NR, as in LTE, it should be possible to include cell quality (e.g. RSRP and/or RSRQ) in the measurement report.”); and
receive a beam command instructing the UE to use the first beam for communication with the base station based at least in part on the measurement report (¶¶ 176-177; “UE can indicate the SS block identifier (terminology to be confirmed by RAN I LS) of x best beams where x is configurable in measurement reports triggered by the events on SS block.”).

Regarding claim 22, Stephen in view of Davydov teaches the apparatus of claim 20.  In addition, Stephen teaches wherein the instructions to receive the control signaling are executable by the processor to cause the apparatus to: receive the control signaling that configures the UE to monitor the plurality of synchronization signal blocks corresponding to a first set of beams having a first beam width and the plurality of reference signals corresponding to a second set of beams having a second beam width that is narrower than the first beam width (Fig. 15 and ¶ 320; an NR deployment describes where SS block transmissions (SSBs) are associated with wide beams and CSI-RS transmissions are associated with narrow beams).

Regarding claim 23, Stephen in view of Davydov teaches the apparatus of claim 22.  In the obvious combination, Davydov teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive a message that indicates a quasi co-location relationship between each beam of the second set of beams and a respective beam of the first set of beams (see at least ¶¶ 5 and 91-93).


Regarding claim 24, Stephen in view of Davydov teaches the apparatus of claim 22.  In addition, Stephen teaches wherein the instructions to select the subset of the plurality of synchronization signal blocks are executable by the processor to cause the apparatus to: select the subset of the plurality of synchronization signal blocks that corresponds to a subset of the first set of beams (¶ 177, “UE can indicate the SS block identifier … of x best beams where x is configurable in measurement reports triggered by the events on SS block.”; ¶ 182, “For SS based events, the UE report the beams in the order of quality.”).

	Regarding claim 25, Stephen in view of Davydov teaches the apparatus of claim 24.  In the obvious combination, Davydov teaches wherein selecting the reference signal subset comprises: selecting the reference signal subset of the plurality of reference signals that corresponds to a subset of the second set of beams, wherein each beam of the subset of the second set of beams has a quasi co-location relationship with a beam of the subset of the first set of beams (see at least Fig. 4A, 4C, and ¶ 91).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 26, Stephen in view of Davydov teaches the apparatus of claim 20.  In addition, Stephen teaches wherein the instructions to select the subset of the plurality of synchronization signal blocks are executable by the processor to cause the apparatus to: select a first subset of the plurality of synchronization signal blocks on a first component carrier and a second subset of the plurality of synchronization signal blocks on a second component carrier (see at least ¶ 47).

Regarding claim 27, Stephen teaches an apparatus for wireless communications by a base station (see at least Fig. 1B), comprising:
a processor, memory coupled with the processor (see at least Fig. 1B); and
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit control signaling that configures a user equipment (UE) to
monitor a plurality of synchronization signal blocks and a plurality of reference signals (¶ 153 “The source gNB configures the UE measurement procedures an the UE reports according to the measurement configuration.”  ¶ 270, “Either an SS Block ID or a CSI-RS Configuration ID parameter is required to be present.  It is also possible for both parameters to be present.  If the CSI-RS Configuration ID parameter is present, a PRACH configuration associated with the CSI-RS configuration may also be present.”), the plurality of synchronization signal blocks corresponding to a first set of beams having a first beam width and the plurality of reference signals corresponding to a second set of beams having a second beam width that is narrower than the first beam width (Fig. 15 and ¶ 320; an NR deployment describes where SS block transmissions (SSBs) are associated with wide beams and CSI-RS transmissions are associated with narrow beams);
transmit a plurality of synchronization signals within the plurality of synchronization signal blocks and the plurality of reference signals (¶ 153 “The source gNB configures the UE measurement procedures an the UE reports according to the measurement configuration.”  ¶ 270, “Either an SS Block ID or a CSI-RS Configuration ID parameter is required to be present.  It is also possible for both parameters to be present.  If the CSI-RS Configuration ID parameter is present, a PRACH configuration associated with the CSI-RS configuration may also be present.”);
receive a measurement report indicating a reference signal subset of the plurality of reference signals and at least one corresponding signal metric (see at least ¶ 176; “In NR, as in LTE, it should be possible to include cell quality (e.g. RSRP and/or RSRQ) in the measurement report.”);
transmit a beam command instructing the UE to use a first beam of the second set of beams for communication with the base station based at least in part on the measurement report (¶ 177, “UE can indicate the SS block identifier … of x best beams where x is configurable in measurement reports triggered by the events on SS block.”; ¶ 182, “For SS based events, the UE report the beams in the order of quality.”); and
communicate a data transmission with the UE using the first beam (¶ 288, “the UE should perform random access procedure by selecting a RACH resource from the configured common RACH resources.”).

In the same field of endeavor, Davydov teaches wherein each reference signal in the reference signal subset has a quasi co-location relationship with at least one synchronization signal block of the subset of the plurality of synchronization signal blocks (see at least Fig. 8 and ¶ [72]-[74]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 28, Stephen in view of Davydov teaches the apparatus of claim 27.  In the obvious combination, Davydov teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit a message that indicates a quasi co-location relationship between each beam of the second set of beams and a respective beam of the first set of beams (see at least ¶¶ 5 and 91-93).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 29, Stephen in view of Davydov teaches the apparatus of claim 27.  In the obvious combination, Davydov teaches transmitting a second plurality of synchronization signals within the plurality of synchronization signal blocks and a second plurality of reference signals (see at least Fig. 5 and ¶ 56-57);
receiving a measurement report indicating a second reference signal subset of the plurality of reference signals and at least one corresponding signal metric (see at least Fig. 5 and ¶ 56-57);
transmitting a beam command instructing the UE to use a second beam of the second set of beams for communication with the base station based at least in part on the measurement report (see at least Fig. 5 and ¶ 56-57); and
communicating a second data transmission with the UE using the second
beam (see at least Fig. 5 and ¶ 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Stephen as taught by Davydov in order to assist in the beam management procedure to find out a good beam pair link (Davydov ¶ 3).

Regarding claim 30, Stephen in view of Davydov teaches the apparatus of claim 27.  In addition, Stephen teaches wherein the plurality of reference signals are channel state information reference signals (¶ 184 CSI-RS as the reference signals).

Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  US 2011/0090817 A1 by Qu et al. teaches a sending method, a .
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA W COSME/Primary Examiner, Art Unit 2465